 1   WO
 2
 3
 4
 5                       IN THE UNITED STATES DISTRICT COURT
 6                                 FOR THE DISTRICT OF ARIZONA
 7
 8   James McCalmont, et al.,                         No. CV-13-02107-PHX-JJT
 9                   Plaintiffs,                      ORDER
10   v.
11   Federal National Mortgage Association, et
     al.,
12
                     Defendants.
13
14             At issue is Defendant’s Motion for Summary Judgment (Doc. 107), to which
15   Plaintiffs filed a Response (Doc. 137) and Defendant filed a Reply (Doc. 147). Also at
16   issue is Plaintiffs’ Motion for Partial Summary Judgment (Doc. 118), to which Defendant
17   filed a Response (Doc. 133) and Plaintiffs filed a Reply (Doc. 151).
18        I.     BACKGROUND
19        Plaintiffs James and Katherine McCalmont filed a Complaint (Doc. 1, Compl.) on
20   October 16, 2013, alleging that they were “subjected to the repeated violation of and
21   intentional non-compliance with the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.”
22   (Compl. ¶ 1.) Defendant, Federal National Mortgage Association (“FNMA”), is a
23   government-sponsored entity created by Congress to purchase mortgage loans from lenders
24   and thereby help stabilize the market for residential mortgages. Defendant licenses an
25   automated underwriting system known as Desktop Underwriter (“DU”). (Compl. ¶¶ 18–
26   19; Answ. ¶ 19.) DU informs lenders whether a prospective loan would be eligible for
27   purchase by Defendant.
28
 1           Lenders who use DU input a consumer’s “tri-merge” credit report, which consists
 2   of the consumer’s credit reports from three of the top credit repositories in the United
 3   States. (Compl. at ¶ 21.) From there, DU generates a Findings Report that details the
 4   consumer’s credit and concludes whether or not a loan made to that consumer would be
 5   eligible for purchase by Defendant. (Compl. ¶ 30.) A Findings Report that lists a “Refer
 6   with Caution” rating indicates that Defendant would not purchase the subject mortgage
 7   loan.
 8           The rating produced in a DU Findings Report is based on the consumer’s credit
 9   history—most relevant here, the program considers whether a consumer has completed a
10   short sale of a property or whether a consumer’s property has been foreclosed upon. A loan
11   to a consumer who made a short sale of a mortgaged property may still be eligible for
12   purchase by Defendant, as long as the short sale occurred more than two years before the
13   consumer’s current loan application. But if the consumer previously had a property
14   foreclosed upon, he must wait seven years before any loan made to him becomes eligible
15   for purchase by Defendant. Any application before those seven years are up would come
16   back with a “Refer with Caution” rating and “be ineligible for delivery to [Defendant] as a
17   DU loan.”
18           Plaintiffs allege that Defendant failed to distinguish between a foreclosure and a
19   short sale in its DU algorithm. (Compl. ¶¶ 74–83.) Indeed, Defendant responded to
20   widespread concern about this practice in 2013, when it released “Desktop Underwriter
21   Clarification.” (Doc. 1-3, DU Clarification.) Defendant explained that DU reviews
22   “manner of payment” (“MOP”) codes associated with important transactions in a
23   consumer’s credit history as a way to determine the rating in the DU Findings Report. (DU
24   Clarification at 1.) A foreclosure is indicated by MOP code 8 (foreclosure). And at the time
25   of Defendant’s clarification, “no codes provided in the credit report data received by DU
26   [] specifically identify a preforeclosure sale.”1 (DU Clarification.) Thus, Plaintiffs allege
27
28           1
            Defendant uses the terms “preforeclosure sale” and “short sale” interchangeably.
     (DU Clarification at 1.)

                                                 -2-
 1   that any consumer who engaged in a short sale had an MOP code 8 appear on his DU
 2   Findings Report, indicating a foreclosure that did not actually occur, and thereby rendering
 3   any loan within seven years of the short sale ineligible for purchase by Defendant. (Compl.
 4   ¶ 44.)
 5            Plaintiffs negotiated a short sale of their real estate in 2009. (Compl. ¶ 34.) After
 6   waiting the requisite two years to apply for a new mortgage loan for a separate property,
 7   Plaintiffs were denied conventional mortgage financing multiple times. (Compl. ¶¶ 36–
 8   52.) Plaintiffs allege that “the ‘foreclosure’ notation [] was preventing them from obtaining
 9   financing.” (Compl. ¶ 52.)
10            Plaintiffs filed this action, seeking damages under 15 U.S.C. § 1681n and § 1681o,
11   for both willful and negligent violations of the Fair Credit Reporting Act (“FCRA”).
12   (Compl. ¶ 99.) In 2014, Defendant moved to dismiss the case on the grounds that it is not
13   subject to the FCRA. (Doc. 23). District Judge Holland granted Defendant’s Motion and
14   dismissed the case. (Doc. 38.) The Ninth Circuit later reversed. (Doc. 48.) The case was
15   remanded and assigned to District Judge Tuchi (Doc. 53.) On March 21, 2018, Defendant
16   filed a Motion for Summary Judgment (Doc. 107). Plaintiffs subsequently filed their own
17   Motion for Partial Summary Judgment (Doc. 118).
18   LEGAL STANDARDS
19            A.     Motion for Summary Judgment
20            Under Rule 56(c) of the Federal Rules of Civil Procedure, summary judgment is
21   appropriate when: (1) the movant shows that there is no genuine dispute as to any material
22   fact; and (2) after viewing the evidence most favorably to the non-moving party, the
23   movant is entitled to prevail as a matter of law. Fed. R. Civ. P. 56; Celotex Corp. v. Catrett,
24   477 U.S. 317, 322-23 (1986); Eisenberg v. Ins. Co. of N. Am., 815 F.2d 1285, 1288-89 (9th
25   Cir. 1987). Under this standard, “[o]nly disputes over facts that might affect the outcome
26   of the suit under governing [substantive] law will properly preclude the entry of summary
27   judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A “genuine issue”
28


                                                  -3-
 1   of material fact arises only “if the evidence is such that a reasonable jury could return a
 2   verdict for the nonmoving party.” Id.
 3          In considering a motion for summary judgment, the court must regard as true the
 4   non-moving party’s evidence, if it is supported by affidavits or other evidentiary material.
 5   Celotex, 477 U.S. at 324; Eisenberg, 815 F.2d at 1289. However, the non-moving party
 6   may not merely rest on its pleadings; it must produce some significant probative evidence
 7   tending to contradict the moving party’s allegations, thereby creating a material question
 8   of fact. Anderson, 477 U.S. at 256–57 (holding that the plaintiff must present affirmative
 9   evidence in order to defeat a properly supported motion for summary judgment); First Nat’l
10   Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 289 (1968).
11          “A summary judgment motion cannot be defeated by relying solely on conclusory
12   allegations unsupported by factual data.” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.
13   1989). “Summary judgment must be entered ‘against a party who fails to make a showing
14   sufficient to establish the existence of an element essential to that party’s case, and on
15   which that party will bear the burden of proof at trial.’” United States v. Carter, 906 F.2d
16   1375, 1376 (9th Cir. 1990) (quoting Celotex, 477 U.S. at 322).
17          B.     Fair Credit Reporting Act
18          At issue in this case is an alleged violation of the Fair Credit Reporting Act
19   (“FCRA”). The FCRA governs consumer reporting agencies (“CRAs”). A consumer
20   reporting agency is
21          any person which, for monetary fees, dues, or on a cooperate nonprofit basis,
            regularly engages in whole or in part in the practice of assembling or
22          evaluating consumer credit information or other information on consumers
            for the purpose of furnishing consumer reports to third parties, and which
23          uses any means or facility of interstate commerce for the purpose of
            preparing or furnishing consumer reports.
24
25   15 U.S.C. § 1681a(f).
26          Under § 1681e (“Reasonable Procedures provision”) of the FCRA, “[w]henever a
27   consumer reporting agency prepares a consumer report it shall follow reasonable
28   procedures to assure maximum possible accuracy of the information concerning the


                                                -4-
 1   individual about whom the report relates.” 15 U.S.C. § 1681e(b). A “consumer report” is
 2   any
 3          communication of any information by a consumer reporting agency bearing
            on a consumer’s credit worthiness, credit standing, credit capacity, character,
 4          general reputation, personal characteristics, or mode of living which is used
            or expected to be used or collected in whole or in part for the purpose of
 5          serving as a factor in establishing the consumer’s eligibility for-- (A) credit
            or insurance to be used primarily for personal, family, or household purposes.
 6
 7   15 U.S.C. § 1681a(d)(1).
 8          A CRA may violate the FCRA either negligently or willfully. Under § 1681n
 9   (“willful noncompliance section”), a violator is liable to the consumer for: (1) any actual
10   damages between $100 and $1000; (2) punitive damages; and (3) “the costs of the action
11   together with reasonable attorney’s fees as determined by the court.” U.S.C. § 1681n(a).
12   Under § 1681o (“negligent noncompliance section”), a violator is liable only for actual
13   damages sustained by the consumer and “the costs of the action together with reasonable
14   attorney’s fees as determined by the court.” U.S.C. § 1681o(a). In other words, a willful
15   violation carries the additional consequence of punitive damages, while a negligent
16   violation does not.
17          The willful noncompliance section contemplates not only those violations where a
18   CRA acts knowingly, but also where a CRA acts recklessly in violation of the FCRA. See
19   Safeco Ins. Co. of America v. Burr, 551 U.S. 47, 57–61 (2007). A CRA acts in reckless
20   disregard of a consumer’s rights when its action “is not only a violation under a reasonable
21   reading of the statute’s terms, but shows that the company ran a risk of violating the law
22   substantially greater than the risk associated with a reading that was merely careless.” Id.
23   at 69. Thus, as the Court explained in its July 20, 2017 Order, “a party alleging a willful
24   violation of the FCRA under 15 U.S.C. § 1681n must establish that the defendant’s conduct
25   reflected (1) an objectively unreasonable reading of the statute that (2) ran the risk of
26   violating the law substantially greater than the risk associated with a mere careless
27   reading.” (July 20, 2017 Order at 5.) Courts consider the following factors to determine
28   whether a reading is objectively reasonable: (1) whether the interpretation is grounded in


                                                 -5-
 1   the text of the statute; (2) whether there is a lack of guidance from appellate courts or the
 2   Federal Trade Commission that might have indicated the reading was incorrect; and (3)
 3   whether the FCRA itself is unclear on the issue. Safeco Ins. Co. of Am., 551 U.S. at 69. A
 4   CRA who violates the FCRA, but did so based on an interpretation of the Act that was not
 5   objectively unreasonable, cannot be liable for a willful violation. That key distinction is at
 6   issue before the Court today.
 7   III.   ANALYSIS
 8          Plaintiffs claim that Defendant, acting as a consumer reporting agency (“CRA”)
 9   violated the FCRA either willfully or negligently. Defendant moves for summary judgment
10   on the basis that it is not a CRA, and if it is, that it is not subject to either willful or negligent
11   liability under the FCRA. (MSJ at 6–18.)
12          The Ninth Circuit’s recent memorandum opinion in Zabriskie v. Federal National
13   Mortgage Association, 17-16000 (9th Cir. Dec. 26, 2018) is dispositive here. In that similar
14   action, to which Defendant was also a party, the Ninth Circuit held that Defendant is not a
15   CRA and therefore is not subject to the FCRA. The holding resolves the issue before the
16   Court and necessitates granting Summary Judgment must be granted. Plaintiffs allege no
17   causes of action other than violations of the FCRA, and so this case also must be dismissed.
18          IT IS THEREFORE ORDERED granting Defendant’s Motion for Summary
19   Judgment (Doc. 107).
20          IT IS FURTHER ORDERED denying Plaintiffs’ Motion for Partial Summary
21   Judgment (Doc. 118).
22          IT IS FURTHER ORDERED denying as moot Defendant’s Motion to Exclude
23   Evan D. Hendricks (Doc. 116), Defendant’s Motion to Exclude Lisa Lund (Doc. 117), and
24   Plaintiffs’ Motion in Limine to Exclude Testimony of Neal Librock (Doc. 123).
25   ....
26   ....
27   ....
28   ....


                                                     -6-
 1         IT IS FURTHER ORDERED directing the Clerk of Court to enter judgment for
 2   Defendant and close this case.
 3         Dated this 15th day of January, 2019.
 4
                                         Honorable John J. Tuchi
 5                                       United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -7-
